Case 3:19-cv-00710 Document 130-7 Filed 09/02/20 Page 1 of 10 PageID #: 2484




      Summary of Child Welfare                                          R.   CPS Audits
                                             April 10, 2018



The following summary of legislative audits and performance evaluation reviews was compiled in
preparation for the 2018 audit of child protective services (CPS) by the Office of the Legislative Auditor.
A review of the Legislative Auditors Web site and the WV Legislature Web site returned three
performance evaluation reviews in 2013. These evaluations reviewed the performance of CPS, Worker
Safety and Youth Services. Of these reviews, only the CPS performance evaluation provided
performance update reports. The last CPS performance update was dated June 2016.
There were four additional audit reports dated prior to 2013, A detailed review of these reports was not
completed in the interest of time and due to not being able to find performance updates to ascertain
the Bureau's level of compliance. The four audits are listed as follows:
     1. Post Audit Report; June 30, 2006 WV Children's Home, Financial Audit of specified spending
        Accounts.
     2. PERD; September 13, 1998 Foster Care and Adoption, Noncompliance with Home Study
        Procedures Fails to Assure Protection of Foster Children.
     3. PERD; January 10, 1998 Foster Care and Adoption, Issues: Lack of Management Information
        System; Adoption Unit Backlog; Visitation After Termination of Parental Rights; Unsigned Court
        Orders
     4. PERD; September 16, 1996 CPS timeliness of response to referrals, While PERD updates
        continued to show improvement no documentation was found that BCF met full compliance.

Audit Title: Agency Review Bureau for Children and Families,
Department of Health and Human Resources, CPS
Agency Performing Audit: Performance Evaluation and Research Division (PERD)
Audit Number:     PE   13-03-539                          Date of Audit Report: 08/01/2013


Audit Overview:
Ithas become common knowledge that the State's Child Protective Services (CPS) has not been able to
investigate child abuse allegations in a timely manner as stipulated in statute. The Legislative Auditor
determined that labor resources are an important factor in the process of investigating child abuse
allegations. Therefore, PERD examined the BCF's management of the CPS workforce, and other
performance aspects that may affect the efficiency of the CPS workforce.

Issue 1: The Bureau for Children and Families, needs to improve its management of child
protective services workforce resources by developing a long-term workforce plan,
retention goals and reliable labor management measures.



                                                                                                Page 1 of 10




                                                                                                               D 055679
Case 3:19-cv-00710 Document 130-7 Filed 09/02/20 Page 2 of 10 PageID #: 2485




Issue 1 Recommendations
    ~   The BCF has difficulties with meeting statutory timelines for investigating reports of child abuse
        and neglect. For 2011, CPS workers only met the timeline in 48 percent of the cases. The BCF is
        not taking a forceful approach in achieving a CPS workforce that is capable of investigating
        referrals in a timelier manner.
    ~   The overall turnover rate for CPS workers who are responsible for investigating child abuse
        allegations was close to 28 percent in 2012, but for trainees the turnover rate was 54 percent.
        These turnover rates vary in different parts of the state. The overall turnover rate may be too
        high, but the turnover rate for trainees is troubling and is likely inhibiting the agency from
        achieving an effective child protective services workforce.
    ~   There is not a sense of urgency by the BCF in achieving a CPS workforce capable of conducting
        timelier investigations of child abuse allegations. The BCF does not have a long-term plan for
        recruitment and retention goals, criteria needs to be established for what are appropriate
        turnover rates, timelines for achieving appropriate turnover rates need to be established, and
        developing reliable workforce information for district and regional allocated positions is needed.



Issue 2: the bureau for children and families should move forward with plans to develop
and implement a centralized intake system to improve the consistency, efficiency, and
effectiveness of child protective services investigations.


Issue 2 Recommendations
    ~   The current de-centralized intake system for receiving reports of child abuse and neglect in West
        Virginia is inefficient.
    ~   At any given time over 120 CPS workers and hotline employees throughout the state are
        devoted to the duty of receiving allegation reports over the telephone. A centralized intake
        process has been estimated by the BCF to only require around 55 workers to receive allegations
        over the telephone for the entire state. Therefore, a centralized intake would free dozens of CPS
        workers from receiving child abuse allegations to investigating allegations.
    ~   The BCF has studied creating a centralized intake system for more than six years and has
        documented the benefits experienced by other states; however, the agency has not taken any
        action in this area.


Issue 3: The Bureau for Children and Families Should Take a State-level Responsibility to
Review, Analyze and Publicly Report Annually on Child Protective Services Fatalities and
Near Fatalities Data as a Way to Improve Child Protective Services and Public
Ac   count a b il ity.


Issue 3 Recommendations
    ~   West Virginia has a high incidence of child deaths or near fatalities due to abuse or neglect. The
        state has led the nation or placed second in the incidence of child abuse and neglect fatalities

                                                                                               Page 2 of 10




                                                                                                              D 055680
Case 3:19-cv-00710 Document 130-7 Filed 09/02/20 Page 3 of 10 PageID #: 2486




          from 2000 through 2011, and the rate of child deaths in the state has been higher than the
          national rate for eight of these years.
    ~     The BCF reviews information on child abuse fatalities but only at the regional level, and those
          reviews are not documented. The BCF should have every CPS case that resulted in the death or
          near-death of a child reviewed at the state level, and what is learned from the incidences that
          may improve the CPS process should be disseminated to all local offices, and the information
          should be annually reported to the Legislature to improve the agency's accountability.
    ~     Presently, the Legislature and the public are not aware of the number of child deaths from
          abuse or neglect reported each year within the CPS system.



Performance Update: June 2016
A primary purpose of CPS is to investigate child abuse and neglect allegations in a timely manner as
stipulated by statute. The objective of this update is to determine to what extent the BCF has complied
with the recommendations made in an August 2013 performance review.

Issue 1: The Bureau for Children and Families Continues to Improve Its Management of Child Protective
Services Workforce Resources and ls Working to Have a Workforce Management Plan Completed by July
1, 2016,

          The BCF is in full compliance with three recommendations and partial compliance with two
          recommendations made in Issue 1 of the 2013 report and updated in 2015.
Issue 2: The Bureau for Children and Families Has Developed and Implemented a Centralized Intake
System to Improve Child Protective Services Investigations and ls in the Process of Implementing an
Online Reporting Form for Certain Mandated Reporters.

          The   BCF is in   planned compliance for the only recommendation made in Issue 2 of the 2013 and
          updated    in 2015.

Issue 3: The Bureau for Children and Families Is Taking the Responsibility to Review, Analyze, and
Publicly Report Annually on Child Protective Services'hild Fatality and Near Fatality Data as a Way to
Improve Child Protective Services and Public Accountability.

          The   BCF is in full   compliance with two recommendations made in Issue 3 of the 2013 report.



        Audit Recommendation                Last Audit Performance Update         BCF Level   of Response
                                                      June 2016
 The Bureau for Children and               The BCF has improved its          Partial Compliance: In
 Families should develop a long-           management of CPS workforce       November 2015, the BCF began
 term plan that establishes                resources and hopes to            working with the Capacity
 Appropriate Child Protective              complete detailed, long-term      Building Center for States for
 Services turnover rates,                  plan for CPS'orkforce by July     the purpose of receiving
 timelines for achieving the               1, 2016.                          technical assistance on reducing
 appropriate Turnover rates, and                                             staff turnover and improving
                                                                             retention.

                                                                                                   Page 3 of 10




                                                                                                                  D 055681
Case 3:19-cv-00710 Document 130-7 Filed 09/02/20 Page 4 of 10 PageID #: 2487




     Audit Recommendation            Last Audit Performance Update            BCF Level   of Response
                                                June 2016
 sufficient workforce levels for                                         The TA will be added to work
 the state, regions and districts.                                       completed by the BCF to build
                                                                         and develop a continuous
                                                                         retention improvement plan.
 The Bureau for Children and         The DHHR has amended its            In Compliance: The DHHR Office
 Families should improve the exit    online employee exit survey by      of Human Resource
 survey process to include More      including questions that address    Management (OHRM) operates
 questions that focus on the         the nature of work and work         an online exit survey for all
 nature of the work and the work     environment.                        DHHR staff. The OHRM has
 environment and other factors                                           amended its exit survey from
 Mentioned in this report that                                           the time of PERD's previous
 may contribute to CPS workers                                           update to allow for broad-based
 terminating their employment.                                           questions that are worded in
                                                                         such a way as to address the
                                                                         nature of work for specific job
                                                                         fields within DHHR.
 The exit survey information                                             During FY 2015, the OHRM
 should be centrally compiled                                            began separating the survey
 and made useful for workforce                                           results for CPS by job
 analysis,                                                               classification. This information is
                                                                         reviewed by BCF's executive
                                                                         leadership, Then shared with
                                                                         regional management to assist
                                                                         in understanding why its CPS
                                                                         staff chooses to leave.
 The Bureau for Children and         The BCF has established a           In Compliance: In January 2016,
 Families, needs to improve its      means to track turn-over rates      the OHRM began reporting the
 method of compiling and             and workforce levels for its CPS    number of vacancies and
 monitoring its Workforce            workforce.                          positions filled semimonthly to
 information for district and                                            the BCF's commissioner and
 regional allocated positions.                                           leadership team. For each job
                                                                         classification, including CPSW,
                                                                         the report identifies the number
                                                                         of allocated positions,
                                                                         percentage of workers with less
                                                                         than one year of tenure, and
                                                                         percentage of vacancies. The
                                                                         report also includes a five-
                                                                         month trend analysis by job
                                                                         classification and location.
 The Bureau for Children and         Recent legislation introducing an   In Compliance: In 2015, Senate
 Families should determine to        agency-specific social work         Bill 559 passed, creating a new
 what extent the social work         license has been beneficial to      type of social work license for
 licensure Requirement is            the CPS workforce.                  DHHR employees. The new
                                                                         restricted provisionallicense   is



                                                                                               Page 4 of 10




                                                                                                               D 055682
Case 3:19-cv-00710 Document 130-7 Filed 09/02/20 Page 5 of 10 PageID #: 2488




      Audit Recommendation          Last Audit Performance Update             BCF Level   of Response
                                               June 2016
 affecting recruitment and                                              only available to employees of
 retention.                                                             the  DHHR and allows individuals
                                                                        with a non-social work degree to
                                                                        obtain a social work license. The
                                                                        BCF states that this new license
                                                                        has improved recruitment.
 The Bureau for Children and        The BCF is still experiencing       Partial Compliance: BCF has
 Families should enforce its        difficulty in minimizing the need   tried to implement ways to cut
 overtime policy by scheduling      for overtime by CPS workers.        overtime costs including
 regular work Assignments in a                                          scheduling regular work
 manner that minimizes the need                                         assignments and allowing
 for overtime.                                                          flexible work schedules but has
                                                                        not been able to reduce
                                                                        overtime costs. BCF has
                                                                        encountered a series of
                                                                        impediments that have
                                                                        prevented it from reducing
                                                                        overtime costs.
 The Bureau for Children and        No Update Available                 Note: could not locate a
                                                                               I



 Families should implement a                                            performance update for this
 centralized intake system for                                          recommendation. However, a
 receiving Reports of child abuse                                       centralized intake system has
 and neglect.                                                           been fully implemented.
 The Bureau for Children and        The agency plans to start a pilot   Planned Compliance: The BCF is
 Families should create an online   project testing the use of an       in planned compliance for the
 form to allow mandated             online form for judges,             only recommendation in this
 reporters to                       magistrates, prosecutors, and       issue, The agency plans to start
 Report suspected child abuse       other a ppropriate legal            a pilot project testing the use of
 and neglect.                       professionals in the coming         an online form for judges,
                                    month                               magistrates, prosecutors, and
                                                                        other appropriate legal
                                                                        professionals. Providing an
                                                                        online form for mandated
                                                                        reporters to document reports
                                                                        of child abuse and neglect after
                                                                        telephoning CPS should help
                                                                        streamline the process of
                                                                        reporting and allow for the
                                                                        collection of consistent
                                                                        information.
 Ifthe Bureau for Children and      No Update Available
 Families implements a
 centralized intake system, it
 should establish a method for



                                                                                               Page 5 of 10




                                                                                                              D 055683
Case 3:19-cv-00710 Document 130-7 Filed 09/02/20 Page 6 of 10 PageID #: 2489




     Audit Recommendation              Last Audit Performance Update               BCF Level   of Response
                                                   June 2016
 law enforcement personnel to
 have call priority.
 The Bureau for Children and           The BCF completed its first            In Compliance: The BCF is
 Families should conduct a             annual report of state-wide            conducting a formal child
 formal child fatality review for      child fatalities or near-fatalities    fatality review for each child
 each child abuse and neglect          due to abuse or neglect for            abuse and neglect death and
 death or near death in each           federal fiscal year 2015.              near death and publishes this
 state fiscal year.                                                           information in an annual report.
 The Bureau for Children and           Since the BCF began conducting         In Compliance: Since the BCF
 Families should issue an annual       formal child fatality reviews, it is   began conducting formal child
 report of its child fatality review   identifying trends related to          fatality reviews, it is identifying
 to the Governor and the               child fatalities and near fatalities   trends related to child fatalities
 Legislature to include trends,        and is using this information to       and near fatalities and is using
 demographics, maltreatment            educate and inform the public.         this information to educate and
 type, prior involvement, and                                                 inform the public.
 information relating to
 prevention such as age of victim
 and contributing factors such as
 substance abuse.
 The Legislature should consider       No legislative action has been         Level of Compliance: Requires
 legislation mandating the formal      taken on this issue.                   Legislative Action.
 Bureau for Children and Families
 Child Protective Services child
 fatality and near fatality report
 and annual presentation to the
 Health and Human Resources
 Committee.
 The Bureau for Children and           The  BCF has identified trends         In Compliance: The Legislative
 Families should identify trends       related to child abuse and             Auditor concludes that the BCF
 and use information as                neglect and has taken steps to         is in compliance with
 necessary to change policy,           improve its own performance in         recommendation 14.
 procedures and training of Child      addressing such trends.
 Protective Service workers.
 The Bureau for Children and           The agency is educating and            In Compliance: The Legislative
 Families should identify trends       informing the public through           Auditor concludes that the BCF
 and use information to educate        various activities.                    is in compliance with
 and inform the public.                                                       recommendation 14.




                                                                                                    Page 6 of 10




                                                                                                                    D 055684
Case 3:19-cv-00710 Document 130-7 Filed 09/02/20 Page 7 of 10 PageID #: 2490




DEPARTMENT OF HEALTH AND HUMAN RESOURCES, BUREAU FOR
CHILDREN AND FAMILIES, WORKER SAFETY
Agency Performing Audit: Performance Evaluation and Research Division (PERD)
Audit Number:      PE   13-03-539                        Date of Audit Report: 10/01/2013


AUDIT OVERVIEW
During interviews by the audit team with CPS workers in district offices, CPS workers expressed
safety concerns about working with clients when outside the BCF offices. This audit explores the
agency's current approach to CPS worker safety when delivering services in the field. The findings of
the report are indicated below.

Issue 1: The Bureau for Children and Families, Needs to Establish Adequate and Uniform
Safety Measures Statewide for Child Protective Services Workers When Services Are
Delivered Outside the Office.

   ~     The nature of CPS work requires that workers meet with clients in their homes at all hours of the
         day and night to investigate allegations of neglect or abuse, assess child safety in the home and
         provide services. These locations outside the office are unpredictable and often unsafe,
         resulting in threats to personal safety.
   ~     While the BCF has taken some measures to protect CPS workers, these measures originate from
         various offices and levels of authority and consequently are fragmented, lack statewide
         uniformity, and in some cases are inadequate. A personal safety device providing a Global
         Positioning System (GPS) location, two-way communication and monitoring of workers in the
         field, has been discussed since 2009, but has not been purchased,
   ~     The BCF does not have a central, uniform component in its organizational structure to promote
         a culture of safety, whether that be through centralized and statewide policy directives, a
         central office focused on safety, or a central safety officer in DHHR or the BCF.

Recommendations
    1.   The Department of Health and Human Resources, in conjunction with the Bureau for Children
         and Families, should increase its focus on worker safety and create a culture that emphasizes
         worker safety through creating a central and uniform focus on safety.

   2.    The Bureau for Children and Families should avoid any further delays in providing personal
         safety devices for all CPS workers, and develop a statewide, uniform practice of their use.

   3.    The Bureau for Children and Families should identify areas of weak/nonexistent mobile phone
         coverage and explore the use of other communication technology such as radio transmitters.

   4.    The Bureau for Children and Families should provide agency mobile phones to all field workers
         and require their use for state business conducted from remote locations.




                                                                                              Page 7 of 10




                                                                                                             D 055685
Case 3:19-cv-00710 Document 130-7 Filed 09/02/20 Page 8 of 10 PageID #: 2491




    5.   The Bureau for Children and Families should provide methamphetamine safety training and
         establish stringent methamphetamine safety guidelines for social workers.

    6.   The Bureau for Children and Families should require safety training annually.

PERFORMANCE UPDATE:

A search of the Legislative Auditors Web site did not return any post audit reports or updates for this
performance audit. However, the bureau has addressed the PERD recommendation by implementing an
action plan to create a worker safety culture. The Bureau has issued cellular phones to field workers, but
some remote areas still have poor signal transmission. The Bureau has provided methamphetamine
safety training and implemented annual safety training.



BUREAU FOR CHILDREN AND FAMILIES, DEPARTMENT OF HEALTH AND
HUMAN RESOURCES, YOUTH SERVICES
Audit Number:      PE   13-09-545                        Audit Report Date: November 2013

AUDIT OVERVIEW
This evaluation of the Bureau for Children and Families (BCF) is part of the agency review of the
Department of Health and Human Resources, as authorized by West Virginia Code g4-10-8(b)(5). The
Legislative Auditor was asked to determine how the BCF measures the effectiveness of the Youth
Services Program. The findings of our review are highlighted below.

Issue 1: The BCF Is Unable to Determine the Effectiveness of the Youth Services Program
Because It Lacks Sufficient Management information.
    ~  The BCF is not in compliance with Youth Services reporting requirements established by West
       Virginia Code and does not have data to determine the effectiveness of interventions for more
       than 80 percent of Youth Services cases. The data for the other 20 percent of Youth Services
       cases is not specific to the Youth Service Program and includes youth in ongoing Child Protective
         Services cases.
    ~    The BCF is unable to determine which rehabilitative facilities and programs have been successful
         in curbing undesirable behavior, if interventions have prevented future court involvement, and
         the total costs of the Youth Services Program.
    ~    The BCF tracks and reports Youth Services cases and Child Protective Services cases in the same
         data system, but it is unable to report data on the programs separately. Additionally, much of
         the data stored in the BCF system is in a narrative format, which makes the data difficulty to
         analyze or query.




                                                                                              Page 8 of 10




                                                                                                             D 055686
Case 3:19-cv-00710 Document 130-7 Filed 09/02/20 Page 9 of 10 PageID #: 2492




Recommendations:
    1.   The Bureau for Children and Families should establish performances goals and measures, then
         begin tracking outcome data specifically for youth who have received services through the
         Youth Services Program. These data should be reported in the Youth Services Annual Reports.

    2.   The Bureau for Children and Families should begin to track and report all information mandated
         by West Virginia Code 549-Sb-7. The Bureau for Children and Families should update the
         Legislature on its progress toward meeting its mandated responsibilities within six months.

    3.   The Bureau for Children and Families should develop a method to allow the Family and Children
         Tracking System database to track and report Child Protective Services cases

    4. The Bureau for Children and Families should develop a method to track and report the response
       to treatment for each youth in a rehabilitative facility.



Youth Services Annual Report
A search of the Legislative Auditors Web site did not return any post audit reports or PERD updates.
However, BCF does issue an annual youth services report as required by state code. The report is the
result of a combined review of the programs and services provided by the Department of Health and
Human Resources and the Division of Juvenile Services. The report is in response to the Juvenile Justice
Reform Act and Senate bill 393.

Performance Update:
Fiscal Year July 1, 2015 through June 30, 2016
The BCF continues in its efforts to implement the recommendations of the PERD review and has been
able to provide some of the recommended information in the youth services annual report.

 Audit Recommendation               Last Audit Performance        BCF Level of Response: Youth
                                    Update June 2016              Services Annual Report SFY 2016
 1. The Bureau for Children and     No PERD update available.     A collaborative effort between
 Families should establish                                        various stakeholders will result in the
 performances goals and                                           sharing of information with the WV
 measures, then begin tracking                                    Office of Research and Strategic
 outcome data specifically for                                    Planning through the Division of
 youth who have received                                          Justice and Community Services to
 services through the Youth                                       evaluate programs and services in a
 Services Program. These data                                     longitudinal study across various
 should be reported in the Youth                                  points of contacts for youth involved
 Services Annual Reports.                                         with the juvenile justice system.
 2. The Bureau for Children and                                   These efforts in data collection and
 Families should begin to track                                   information sharing should provide a
 and report all information                                       detailed picture of how juveniles
 mandated by West Virginia                                        move through the justice system and
 Code 549-Sb-7. The Bureau for                                    when and to what degree youths are
 Children and Families should                                     recidivating. The need and the

                                                                                              Page 9 of 10




                                                                                                             D 055687
Case 3:19-cv-00710 Document 130-7 Filed 09/02/20 Page 10 of 10 PageID #: 2493




  update the Legislature on its                importance of data collection and
  progress toward meeting its                  information sharing, along with other
  mandated responsibilities                    important advances in the juvenile
  within six months.                           justice system, were codified with
                                               the passage of Senate Bill 393.
  3. The Bureau for Children and
  Families should develop a
  method to allow the Family and
  Children Tracking System
  database to track and report
  Child Protective Services cases
  and Youth Services cases
  separately.
  4. The Bureau for Children and               In June 2014, the West Virginia
  Families should develop a                    Intergovernmental Task Force on
  method to track and report the               Juvenile Justice was established to
  response to treatment for each               conduct a comprehensive analysis of
  youth in a rehabilitative facility.          the state's juvenile justice system. An
                                               extensive review of data produced a
                                               set of policy recommendations that
                                               meets its charge: protecting public
                                               safety by improving outcomes for
                                               youth, families and communities;
                                               enhancing accountability for juvenile
                                               offenders and the system; and
                                               containing taxpayer costs by focusing
                                               resources on the most serious
                                               offenders.




                                                                         Page 10 of 10




                                                                                         D 055688
